Citation Nr: 0214399	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  00-16 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a chronic right knee 
disorder.


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans 
Rights Organization, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1999 by the 
Department of Veterans Affairs (VA) Oakland, California, 
Regional Office (RO).  In the decision, the RO denied service 
connection for a painful right knee.   


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The preponderance of the evidence shows that a chronic 
right knee disorder was not present during service, arthritis 
of the right knee was not manifested within a year after 
service, and the veteran's current right knee disorder did 
not develop as a result of any incident during service.


CONCLUSION OF LAW

A chronic right knee disorder was not incurred in or 
aggravated by service, and arthritis of the right knee may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOC.  The 
basic elements for establishing service connection have 
remained unchanged despite the change in the law with respect 
to duty to assist and notification requirements.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran was afforded a VA orthopedic 
examination which included an opinion regarding the etiology 
of his current right knee disorder.  The RO obtained all 
relevant evidence identified by the veteran.  The record 
includes his service medical records and post service 
treatment records.  The veteran has had a hearing.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d).

III.  Background Information and Analysis

The veteran contends that service connection should be 
granted for a right knee disorder because his right knee was 
injured during combat.  He testified in support of his claim 
during a hearing held at the RO in January 2001.  He said 
that he sustained wounds to his leg while in Vietnam during a 
mortar attack.  He said that a medic dressed the wound.  He 
said that as a result of that injury, his knee will go out 
and also has a tendency to lock up.  He reported that his 
chiropractor had told him that his current problems were 
related to the injury in service.  

The veteran's service medical records do not contain any 
records of treatment for a right knee disorder.  A record 
dated February 1968 shows that he injured his legs during a 
mortar attack when he slipped on wet steps.  The injuries 
were cleaned, dressed and he was returned to duty.  Another 
entry shows that the veteran returned to have his wounds 
cleaned and dressed.  There was swelling in the right leg 
area of the wound.  Hot soaks and light duty were prescribed 
for 24 hours.   

The veteran has already been granted service connection for 
scars of the right lower leg.  The service medical records do 
not contain any additional records pertaining to a disorder 
of the right leg or knee.  The report of a medical history 
given by the veteran in April 1969 for the purpose of his 
separation from service shows that he denied having a history 
of a trick or locked knee.  The report of a medical 
examination conducted at that time shows that evaluation of 
the lower extremities was normal.  Thus, the veteran's 
service medical records are completely negative for a 
diagnosis of a chronic right knee disorder, and it was noted 
that he had no lower extremity disorder on separation exam. 

There is also no evidence that arthritis of the right knee 
was manifested within a year after separation from service.  
The veteran filed his original claim for disability 
compensation with the VA in June 1969, but he did not mention 
any disorder of the right knee.  

The veteran filed his current disability compensation claim 
in December 1997.   On his claim form, he requested 
compensation for disabilities including leg wounds.  He 
indicated that the disorder began in 1968.  

The earliest diagnosis of a right knee disorder is in a 
treatment record which is dated many years after the 
veteran's separation from service.  A new patient 
questionnaire dated in February 1998 shows that the veteran 
reported complaints of pain and stiffness in the right knee.  
He said that the symptoms were caused by a bomb blast in 
Vietnam.  However, the fact that the veteran's own account of 
the etiology of his disability was recorded in his medical 
records is not sufficient to support the claim.  In LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The veteran was afforded an examination by the VA in April 
1998.  He reported having a history of shrapnel wounds in 
Vietnam and a present complaint of pain in the right knee and 
leg.  The general medical examination report dated in April 
1998 reflects that the veteran said that a piece of shrapnel 
hit his right anterior leg below the knee.  He complained of 
pain in his right knee for the last four or five years.  He 
also said that the right knee seemed to go out on him.  On 
examination, he used a cane which he reportedly needed 
because the right knee went out.  On examination, there were 
scars on the anterior right leg below the knee.  He said that 
he did not want X-rays of the knee because previous ones had 
been normal.  Examination of the knee revealed no 
abnormalities of the knee or patella.  He was able to flex to 
approximately 130 degrees without problems.  The pertinent 
diagnosis was shrapnel wounds, right anterior leg, left lower 
arm, and left upper forearm.  

VA treatment records dated in 1998 and later show that the 
veteran has been seen for right knee degenerative joint 
disease, but do not contain any medical opinion linking that 
problem to service.  A record dated in October 1998 shows 
that the veteran stated that the knee pain had been present 
for 30 years since he was in the military.  A VA record dated 
in December 1998 shows that the veteran reported that he had 
knee pain for only 10 years.   

The veteran was afforded another VA examination in June 1999.  
The diagnoses included history of shrapnel injury in 1968 in 
Vietnam affecting left forearm, chin and right anterior 
tibial area; and painful right knee [with] abnormalities 
noted on MRI of the right knee.  

A disability evaluation summary from Charles D. Shanefelter 
III, a chiropractor, shows that he concluded that the veteran 
had a partial disability of the right knee due to a traumatic 
injury sustained while serving in the Army.  This traumatic 
injury reportedly had caused instability in the knee 
resulting in altered biomechanics which over time caused 
degenerative changes.  

Similarly, a letter dated in December 2000 from Alan D. 
Walden, a chiropractor, shows that he stated that the veteran 
has a 50 percent disability of his right leg and knee as a 
result of suffering a traumatic injury while serving in the 
Army in Vietnam.  

Significantly, however, those opinions are contradicted by a 
VA opinion which is to the effect that the veteran's current 
right knee disorder did not begin in service.  The VA joints 
examination report dated in June 2001 shows that the veteran 
gave a history of a mortar shell going off near him in 
service.  He said that he had superficial injuries to the 
distal half of his leg.  He reported that he did well after 
service, but began having right knee problems approximately 
five or six years ago when it began to lock.  He said that 
the only attention he had was chiropractic care for the past 
three or four years.  Examination revealed multiple small 
scars over the distal one third of the leg just above the 
ankle.  There were none about the knee.  There was trace 
crepitus of both knees on range of motion.  There was no 
tenderness, swelling, or effusion of either knee.  Both knees 
were stable in all planes.  He had 0 to 140 degrees of motion 
in both knees.  The McMurray, the pivot shift, and the 
Lachman tests were negative bilaterally.  He was able to 
squat fully, but reported that it was difficult to recover 
from squatting.  X-rays of the knees were essentially within 
normal limits.  The bent knee views showed perhaps some early 
beaking of the intercondyle eminence and very small marginal 
osteophytes in the intercondylar notch of the femur, but 
these were probably within normal limits for a man of his 
age.  

The VA examiner further stated that it should be noted that 
there does not appear to be any connection to a shrapnel 
wound, which appears to have been superficial and not 
requiring any significant medical care, and there was no bony 
injury to the distal one half of his leg, significantly 
remote from his knee, as the cause of a knee problem starting 
30 years later.  The examiner reviewed the veteran's claims 
files, including the service medical records.  He further 
stated that:

Taking into consideration the patient's present 
subjective complaints, the total lack of objective 
findings, the patient's own history, and the 
history from his medical records, and particularly 
his Army service records, I would still be of the 
opinion that the patient did not appear to have 
injury to his knee while in the service.  He did 
have some type of an injury to his distal leg just 
above the level of the ankle, but not in the area 
of the knee.  He then went approximately 30 years 
before having problems with his knee.  I do not 
believe that his service injury to his low anterior 
leg, which does not appear to have been a serious 
injury, is now the cause of a knee problem at this 
time.  

As far as his MRI scan is concerned, he does have 
what appears to be evidence of some early 
generalized degenerative changes.  However, X-rays 
taken today do not show any significant changes in 
his knee.  I believe that his knee changes are 
essentially age-related, and I do not believe they 
are related to his service in the United States 
Army.  


The foregoing VA opinion was based on a thorough examination 
of the veteran as well as review of his service treatment 
records.  The VA examiner offered a clear opinion, as opposed 
to the somewhat vague and unsupported opinions by the 
chiropractors which do not provide an explanation for the 
basis of their opinions.  

The relevant combat veteran statute, 38 U.S.C.A. § 1154(b), 
specifically allows combat veterans, in certain 
circumstances, to use lay evidence to establish service 
connection of a disease or injury. See, Jensen v. Brown, 19 
F.3d 1413, 1416-17 (Fed. Cir. 1994).  While section 1154(b) 
relaxes the evidentiary burden for a combat veteran, it is 
important to note to what section 1154(b) pertains.  "Section 
1154(b) deals with the question whether a particular disease 
or injury was incurred or aggravated in service -- that is, 
what happened then -- not the questions of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required." Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).  The Court succinctly stated this 
holding: "Section 1154(b) necessarily focuses upon past 
combat service and, for this reason, it does not constitute a 
substitute for evidence of current disability, causal nexus 
between a combat service injury or disease and a current 
disability, or the continuation of symptoms subsequent to 
service."  In other words, the statute regarding the 
testimony of combat veterans pertains to establishing the 
occurrence of an event during service.  The statutory 
presumption does not eliminate the general need for competent 
evidence of a relationship between an injury in service and a 
current disability.

Therefore, the Board finds that although the veteran may have 
sustained an injury to his right knee in service, a chronic 
right knee disorder was not present during service, and 
arthritis of the right knee was not manifest within a year 
after the veteran's separation from service (so as to permit 
application of chronic disorder presumptions afforded for 
arthritis).  In addition, it has not been shown that a 
chronic right knee disorder developed after service as a 
result of any incident in service.  The Board notes that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Accordingly, 
the Board concludes that a chronic right knee disorder was 
not incurred in or aggravated by service, and arthritis of 
the right knee may not be presumed to have been incurred in 
service.


ORDER

Entitlement to service connection for a chronic right knee 
disorder is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

